                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                 SOUTHERN DIVISION

FREEMAN HANKINS,                                       )
                                                       )
                               Plaintiff,              )
                                                       )       JUDGMENT IN A
v.                                                     )       CIVIL CASE
                                                       )       CASE NO. 7:20-CV-16-D
BRUNSWICK COUNTY and JON DAVID,                        )
                                                       )
                               Defendants.             )

Decision by Court. This action came before this Court for ruling as follows.


IT IS ORDERED, ADJUDGED, AND DECREED that the court overrules as baseless
Hankins's objections [D.E. 28, 29] and is satisfied that there is no clear error on the face of the
record. The court adopts the conclusion in the M&R. The court ADOPTS the conclusions in the
M&R [D.E. 26], OVERRULES as baseless the objections [D.E. 28, 29], and DENIES as
meritless plaintiff's motions for a change of venue [D.E. 16], to amend his complaint [D.E. 19],
and for default judgment [D.E. 31].



This Judgment Filed and Entered on December 16, 2020, and Copies To:
Freeman Hankins                                        (Sent to 2613 Old Ocean Hwy 17 Bolivia, NC
                                                       28422 via US Mail)
Christopher J. Geis                                    (via CM/ECF electronic notification)



DATE:                                                  PETER A. MOORE, JR., CLERK
December 16, 2020                                              (By) /s/ Nicole Sellers
                                                               Deputy Clerk




            Case 7:20-cv-00016-D Document 35 Filed 12/16/20 Page 1 of 1
